DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, lines 10-11, “a rotation shaft” introduces new matter because it is not described in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by Jung (WO 2017/022867). Jung discloses, in figs. 1-5, a tube squeezer comprising:
a first main body 10 comprising first swing arms 11  and a first handle 12, the first swing arms spaced a preset distance apart from each other, and the first handle extending between first ends of the first swing arms in a spacing direction between the first swing arms;
a second main body 20 comprising second swing arms 21 and a second handle 22, the second swing arms spaced a preset distance apart from, each other the second handle extending between first ends of the second swing arms in a spacing direction between the second swung arms, and second ends of the second swing arms are respectively coupled to second ends of the first swing arms to be swingable around a [rotation] shaft 30;
a first roller15  extending in a direction defined as the spacing direction between the first swing arms and rotatably coupled to the first main body such that the first roller is positioned in a section between the [rotation] shaft and the first handle;
a second roller 25 extending in a direction defined as the spacing direction between the second swing arms and rotatably coupled to the second main body such that the second roller is positioned in a section between the [rotation] shaft and the second handle; and

wherein a distance between one of the first and second rollers and the [rotation] shaft
is shorter than a distance between another of the first and second rollers and the rotation
shaft such that when the first and second handles are pressed to be adjacent to each other,.
a shaft of the first roller and a shaft of the second, roller are obliquely positioned at a preset
angle with respect to a vertical alignment direction of stacking the first and second bodies.

Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by Schulthess (EP 0153906). Schulthess discloses, in figs. 1 and 2, a tube squeezer comprising:
a first main body  comprising first swing arms 9  and a first handle 3, the first swing arms spaced a preset distance apart from each other, and the first handle extending between first ends of the first swing arms in a spacing direction between the first swing arms;
a second main body comprising second swing arms 8 and a second handle 2, the second swing arms spaced a preset distance apart from, each other the second handle extending between first ends of the second swing arms in a spacing direction between the second swung arms, and second ends of the second swing arms are respectively coupled to second ends of the first swing arms to be swingable around a [rotation] shaft;
a first roller 9   extending in a direction defined as the spacing direction between the first swing arms and rotatably coupled to the first main body such that the first roller is positioned in a section between the [rotation] shaft and the first handle;

a pressure member 6 having a preset volume and positioned on an outer surface of a portion around the rotation shaft where the first main body and the second main body are movably coupled to each other,
wherein a distance between one of the first and second rollers and the [rotation] shaft
is shorter than a distance between another of the first and second rollers and the rotation
shaft such that when the first and second handles are pressed to be adjacent to each other,
a shaft of the first roller and a shaft of the second, roller are obliquely positioned at a preset
angle with respect to a vertical alignment direction of stacking the first and second bodies.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot in view of the new ground of rejections as alleged above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        August 4, 2021